Citation Nr: 0912051	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-33 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the St. 
Petersburg, Florida Department of Veterans' Affairs (VA) 
Regional Office (RO).  The case was transferred to the Little 
Rock, Arkansas VARO in October 2008.


FINDING OF FACT

Hypertension did not originate in service or within one year 
of service and it is not related to any incident of service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may such be presumed.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the December 2005 rating decision, he 
was provided notice of the VCAA in March 2005.  An additional 
VCAA letter was sent in January 2009.  The VCAA letters 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in May 2006 and 
January 2009 pertaining to the downstream disability rating 
and effective date elements of his claim, and was furnished a 
Statement of the Case in September 2006 with subsequent re-
adjudication in September 2008 and January 2009 Supplemental 
Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, a VA examination and statements from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).


Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including hypertension, if manifested to a 
compensable degree within one year after discharge from 
service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary. 38 U.S.C.A. § 1113.

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements presented throughout the duration of the 
appeal, the Veteran has maintained that his current 
hypertension is related to his active service.

Service treatment records reflect that the Veteran was 
treated for a chronic weight problem in March 1969, in which 
he was also diagnosed with an elevated blood pressure of 
140/110, noted as secondary to obesity and excitement.  In 
May 1970, his blood pressure was recorded at 136/90.  In 
August 1972, the Veteran reported a family history of high 
blood pressure and reported no hypertension in the past 6 
months.  His blood pressure at this time was 130/100.  In an 
October 1972 report, the Veteran was scheduled for a 3 day 
blood pressure check, however, it is unclear whether such 
testing was performed as there is no record of a blood 
pressure check.  Upon separation from active service the 
Veteran reported a history of high blood pressure in a 
September 1973 Report of Medical History.  The September 1973 
separation examination noted the Veteran's history of high 
blood pressure in July 1972 with no complications.  His 
recorded blood pressure at separation was 134/78.

Private medical reports from December 1991 and January 1999 
reflect that the Veteran experienced a myocardial infarction 
in December 1991 and subsequently underwent a cardiac 
catheterization.  His blood pressure at this time was 153/77, 
although the Veteran was noted to be negative for 
hypertension.  He was diagnosed with coronary artery disease, 
hypercholesterolemia and status-post acute anterolateral 
myocardial infarction.  A January 1999 private medical report 
noted a history of hypertension, though such condition was 
not diagnosed at this time.

VA outpatient treatment reports from July 1990 to April 2008 
reflect that the Veteran was initially diagnosed with 
hypertension in November 2000, although a November1998 report 
noted a possible history of hypertension as the examiner 
wrote down "? HTN" in the Veteran's medical history.  The 
Veteran was subsequently treated for hypertension, 
characterized as stable, coronary artery disease and anginas.  
During this period the Veteran also underwent four cardiac 
catheterizations and had two myocardial infarctions.

In an October 2006 VA examination, the Veteran reported that 
he was told he had hypertension by his private physician in 
1991 following treatment for a myocardial infarction.  He 
reported hypertension has been stable ever since that date of 
onset.  The Veteran was diagnosed with hypertension by 
history.  The examiner concluded that it was less likely than 
not that the Veteran's hypertension was caused by or the 
result of incidents of elevated blood pressure in service.  
The examiner explained that, although there were examples of 
elevated blood pressure in service, they were noted to be in 
connection with obesity and excitement.  He also reported 
that other blood pressure notations were borderline for 
elevated blood pressure and a three day blood pressure check 
was never performed.  The examiner further stated that from 
the time the Veteran was separated from military service in 
1973 up until his myocardial infarction in December 1991, 
there was neither a diagnosis of nor treatment for 
hypertension, even though the Veteran was under medical care.  
Finally, the examiner also concluded that in the absence of 
the nexus to service, it was less likely than not that the 
Veteran's coronary artery disease and myocardial infarction 
were related to or caused by his hypertension and were more 
likely related to exogenous obesity and non-service connected 
diabetes.

Having carefully reviewed the record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a hypertension.  The Board 
acknowledges that while the Veteran has a current disability 
and was treated for elevated blood pressure in service, there 
is no medical evidence of a nexus between his active service 
and the current disability.  In this regard, the Board notes 
that the VA examiner concluded that it was less likely than 
not that the Veteran's hypertension was caused by or related 
to service and it was less likely than not that the Veteran's 
coronary artery disease and myocardial infarction were 
related to or caused by his hypertension.  While the Veteran 
was treated for a myocardial infarction in December 1991 no 
findings of hypertension were noted at this time.  In fact, 
the medical evidence of record does not demonstrate a 
continuity of symptoms of hypertension, including high blood 
pressure, following the Veteran's separation from service as 
VA outpatient treatment reports reflect a possible history of 
hypertension was initially noted in November 1998 with 
hypertension being initially diagnosed in November 2000, many 
years following the Veteran's active service.  Moreover, the 
Board has not received any competent medical evidence of a 
relationship between the Veteran's current hypertension and 
his active service.  Thus, the preponderance of the evidence 
does not support the claim for service connection for a 
hypertension.

The Board acknowledges the Veteran's statements, that his 
current disability is related to his active service.  
Although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


